ON REHEARING
hPER CURIAM.
Ms. Delaune, by way of a rehearing application, seeks clarification of this Court’s opinion handed down March 3, 2000. Ms. Delaune requests that this Court grant rehearing in order to clarify this sentence which is contained in the opinion: “Clearly, Ms. Delaune is not entitled to the portion of benefits already paid to Ms. Módica prior to the effective date of the QDRO on April 1, 1996.” In our original opinion, we stated that Ms. Delaune may settle any claims against Mr. Morse’s estate for her portion of the retirement benefits that Mr. Morse received after their divorce and prior to his death by the partition of the community property. We note that the record reflects that Ms. De-laune has already instituted these proceedings. We also stated in our original opinion that the benefits paid to Ms. Módica are not subject to garnishment and that QDRO was not the appropriate mechanism by which to seek reimbursement of retirement benefits received by Mr. Morse prior to his death or benefits received by Ms. Módica after Mr. Morse’s death. The holding in our original opinion is limited to a finding that Ms. Delaune is simply not entitled to proceed via a QDRO in order to *56obtain any portion of the benefits already paid to Ms. Módica. We in no way intended to limit Ms. Delaune in pursuing other remedies that are available to her. This matter is remanded for further proceedings consistent with our opinions on original hearing and on rehearing.